As filed with the Securities and Exchange Commission on January 2, 2014. Registration No. 333-136395 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PROVIDENT COMMUNITY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 57-1001177 (I.R.S. Employer IdentificationNo.) c/o Provident Community Bancshares, Inc. 2700 Celanese Road Rock Hill, South Carolina 29732 (803) 325-9400 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Provident Community Bancshares, Inc. 2006 Equity Incentive Plan (Full title of the plan) Dwight V. Neese President and Chief Executive Officer Provident Community Bancshares, Inc. 2700 Celanese Road Rock Hill, South Carolina 29732 (803) 325-9400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Non-accelerated filer£ (Do not check if a smaller reporting company) Accelerated filer£ Smaller reporting companyS EXPLANATORY NOTE This Post-Effective Amendment relates to the following registration statement (the “Registration Statement”) filed with the Securities and Exchange Commission on August 8, 2006 by Provident Community Bancshares, Inc., a Delaware corporation (the “Registrant”): Registration Statement on Form S-8, File No. 333-136395, registering 150,000 shares of Provident Community Bancshares common stock, par value $0.01 per share, for issuance under the Provident Community Bancshares, Inc. 2006 Equity Incentive Plan. The Registrant intends to terminate and suspend all reporting obligations with the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended.Accordingly, pursuant to the undertaking contained in the Registration Statement to remove from registration by means of a post-effective amendment any of the securities that remain unsold at the termination of the offering, the Registrant hereby amends the Registration Statement by deregistering all shares that remain unsold (150,000 shares) under such Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and Rule 478 thereunder, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this post-effective amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of Rock Hill, State of South Carolina, on this 2nd day of January, 2014. PROVIDENT COMMUNITY BANCSHARES, INC. By: /s/Dwight V. Neese Dwight V. Neese President and Chief Executive Officer
